SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court is AFFIRMED.
Plaintiffs-appellants (collectively, “Guidi”) appeal the May 27, 2008, judgment of the United States District Court for the Southern District of New York (Loretta A. Preska, Judge) dismissing their complaint after a jury trial that concluded with a jury verdict in favor of the defendants-appellees.
Guidi argues that the district court erred by refusing to give collateral-estoppel effect to a decision rendered in related litigation by an Egyptian court. Having reviewed this argument de novo, we find no error in the district court’s refusal to grant Guidi partial summary judgment based on the Egyptian court’s decision.
Guidi also claims that the district court committed various errors related to its handling of issues of foreign law — errors in admitting evidence, in allegedly failing to follow Fed.R.Civ.P. 44.1, and in instructing the jury. In light of the totality of the proceedings below, we find that any error by the district court was harmless. We therefore need not decide whether these claims were properly preserved below.
We have considered carefully all of Guidi’s arguments and find them to be without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.